Citation Nr: 0722255	
Decision Date: 07/23/07    Archive Date: 08/02/07

DOCKET NO.  05-32 370A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for right shoulder 
disability, to include residuals of a rotator cuff tear.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The veteran served on active duty from August 1981 to October 
2004.

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeal (Board) from a September 2004 
rating decision of the VA Regional Office (RO) in Muskogee, 
Oklahoma that, among other things, denied service connection 
for rotator cuff tendonitis.  This is the only issue the 
veteran appealed in the substantive appeal received in 
October 2005.  

The veteran was afforded a videoconference hearing at the RO 
in September 2006 before the undersigned Veterans Law Judge 
sitting at Washington, DC.  The transcript is of record.

Following review of the record, the appeal is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the appellant if further action is 
required.


REMAND

The veteran asserts that he now has right shoulder disability 
as the result of injury in service for which service 
connection should be granted.  

The Board observes that service medical records refer to 
treatment for the right shoulder and rotator cuff during 
active duty.  The record contains an outpatient clinic note 
dated in June 2004 which noted a history of chronic right 
shoulder pain and indicated that it was unresolved.  

Review of the record discloses that the veteran has never 
been afforded a VA examination for compensation purposes in 
which his shoulder was specifically examined.  In the 
Statement of Accredited Representative in Appealed Case dated 
in July 2006, his representative maintains that VA has not 
fulfilled its duty to assist in affording the veteran an 
examination and that a remand is in order.  The Board concurs 
and finds that the appellant should be provided a current VA 
orthopedic examination, to include review of the records and 
a medical opinion.

The fulfillment of the VA's statutory duty to assist the 
appellant includes providing VA examination when indicated, 
conducting a thorough and contemporaneous medical 
examination, and providing a medical opinion which takes into 
account the records of prior medical treatment so that the 
disability evaluation will be a fully informed one. See Hyder 
v. Derwinski, 1 Vet. App. 221 (1991); Green v. Derwinski, 1 
Vet. App. 121, 124 (1991).

Additionally, review of the record discloses that the veteran 
has not been provided adequate notice of the Veterans Claims 
Assistance Act (VCAA) of 2000, Pub. L. No.106-475, 114 
Stat.2096 (2000) with respect to the issue entitlement to 
service connection for a right shoulder disability, to 
include residuals of rotator cuff tear.  The VCAA and its 
implementing regulations require that VA provide specific 
notice to claimants regarding information needed to complete 
an application for benefits, as well as notification 
regarding information or evidence required to substantiate a 
claim. See Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The veteran must therefore be given the required 
notice with respect to this issue.  Therefore, the case must 
also be remanded in order to comply with the statutory 
requirements of the VCAA.

Accordingly, the case is REMANDED for the following actions:

1.  The RO must review the claims 
file and ensure that all 
notification and development 
actions required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 
2002 & Supp. 2006), the 
implementing regulations found at 
38 C.F.R. § 3.159 (2006), and any 
other legal precedent are fully 
complied with and satisfied.  The 
veteran should specifically be 
told what is required to 
substantiate the claim of 
entitlement to service connection 
for right shoulder disability, to 
include residuals of rotator cuff 
tear.  The RO must notify the 
appellant of what part of such 
evidence he should obtain and what 
part the RO will attempt to obtain 
on his behalf.  He should also be 
told to provide any evidence in 
his possession that is pertinent 
to his claim.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); 
see also Charles v. Principi, 16 
Vet. App. 370, 373-374 (2002).  

2.  The RO should schedule the 
veteran for an orthopedic 
examination to determine whether or 
not he currently has any right 
shoulder disability related to 
service.  The claims folder and a 
copy of this remand must be made 
available to the examiner for 
review in connection with the 
examination.  The examiner should 
indicate whether or not the claims 
folder was reviewed.  A 
comprehensive clinical history 
should be obtained.  All indicated 
tests and studies should be 
performed, and clinical findings 
should be reported in detail and 
correlated to a specific diagnosis.  
Based on a thorough review of the 
evidence of record and physical 
examination, the examiner should 
provide an opinion, with complete 
rationale, as to whether it is at 
least as likely as not that the 
veteran now has a right shoulder 
disorder that is related to 
service.  The opinion should be set 
forth in detail.

3.  The RO should ensure that the 
medical report requested above 
complies with this remand, 
especially with respect to the 
instructions to provide a medical 
opinion.  If the report is 
insufficient or deficient, it 
should be returned to the examiner 
for corrective action. See Stegall 
v. West, 11 Vet. App. 268 (1998).

4.  The veteran must be given 
adequate notice of the examination, 
to include advising him of the 
consequences of failure to report 
under 38 C.F.R. § 2.655 (2006).  If 
he fails to appear for an 
examination, this fact should be 
noted in the file and a copy of the 
examination notification should be 
associated with the claims folder.

5.  After taking any other 
development deemed appropriate, the 
RO should re-adjudicate the issue 
on appeal.  If the benefit is not 
granted, the veteran should be 
furnished a supplemental statement 
of the case and afforded an 
opportunity to respond before the 
record is returned to the Board for 
further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


